Citation Nr: 0405169	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-04 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The veteran's appeal also initially included the issues of 
entitlement to service connection for scabies, an eye 
disorder, a low back disorder, and a dental disorder.  In a 
July 2002 statement, however, the veteran withdrew his appeal 
as to those issues.  See 38 C.F.R. § 20.204 (2003).

As described in further detail below, the Board has obtained 
additional evidence pursuant to the now-deleted provisions of 
38 C.F.R. § 19.9(a)(2) (2003).  In a February 2004 response 
to a November 2003 letter, however, the veteran indicated 
that he had no further evidence to submit and that he wanted 
his appeal to proceed.  Given the veteran's expressed desire 
for the Board to proceed with his appeal, the Board will not 
remand this case back to the RO for the sole purpose of 
agency of original jurisdiction (here, the RO) consideration 
of the newly obtained evidence.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
  

FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The evidence of record does not support the finding of an 
etiological relationship between a current bilateral knee 
disorder and service.

3.  The evidence of record does not support the finding of an 
etiological relationship between a current right hip disorder 
and service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that substantial 
revisions have recently been made to the laws and regulations 
concerning VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
and the Board has also obtained a VA medical opinion 
concerning the etiology of his claimed disorders.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a February 2001 letter.  
See 38 U.S.C.A. § 5103.  In this letter, the RO notified the 
veteran of the type of evidence needed to substantiate his 
claims and provided a specific explanation of the type of 
evidence necessary to substantiate the claims and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the development in this case 
conforms with the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), in which the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the Board observes that the veteran has 
submitted proof of a July 1944 citation for meritorious 
service under combat conditions.  In this regard, the Board 
observes that 38 U.S.C.A. § 1154(b) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of an etiological relationship between such 
disability and service.  

The claims file reflects that the RO made multiple requests 
to obtain the veteran's service medical records, but his 
records were found to have been destroyed in a 1973 file in 
St. Louis, Missouri.  The RO was, however, able to obtain 
daily sick reports for the veteran's service unit.  These 
reports show that the veteran was treated on multiple 
occasions, but the only specifically noted in-service 
disorder was a toe infection (for which service connection is 
in effect separately).  

As to the veteran's claimed bilateral knee disorder, the 
Board notes that he was first treated for knee symptoms "for 
many years" and a history of rheumatoid arthritis in August 
1991.  Following further treatment for arthritis of the 
knees, the veteran underwent a right total knee replacement 
in October 1993 and a left total knee replacement in December 
1993.  

The veteran was first treated for burning pain in the right 
hip at a VA medical facility in January 1977.  X-rays from 
August 1997 revealed degenerative joint disease of the right 
hip.  The veteran was scheduled for a right total hip 
replacement at a VA facility in October 1999, but this 
surgical procedure was not completed on account of 
cardiovascular complications.  Rather, the veteran underwent 
right hip surgery in April 2000 and has subsequently been 
treated for aching pain in the right hip.

In view of the veteran's history of combat participation in 
service, the Board referred this case to a Veterans Health 
Administration doctor for a medical opinion based on a claims 
file review.  In June 2003, a VA rheumatologist reviewed the 
veteran's claims file.  This doctor noted that the veteran 
had reported an episode of pain and swelling and a diagnosis 
of rheumatoid arthritis in 1946, but she also indicated that 
the veteran had received VA medical treatment only since 
1977.  Based on a review of the veteran's surgical and x-ray 
reports, the doctor found no basis for "an alternative 
diagnosis of rheumatoid arthritis."  Overall, based on this 
evidence, the doctor found "no data" to suggest a causal 
connection between the veteran's World War II service and the 
development of osteoarthritis and no basis for the diagnosis 
of rheumatoid arthritis.

As the veteran participated in combat with the enemy during 
service, the Board accepts his reported history of bilateral 
knee and right hip injuries during such service.  
Specifically, the veteran has reported that crawling and 
sleeping in wet and cold terrain around Bologna, Italy caused 
his arthritic changes.  Nevertheless, the veteran is still 
required to show evidence of an etiological relationship 
between current bilateral knee and right hip disorders and 
service, and such evidence has not been presented in this 
case.  Moreover, the June 2003 VA medical opinion, based on a 
claims file review, directly contradicts the veteran's 
contentions.

Given the findings from the June 2003 VA medical opinion and 
the absence of other medical evidence supporting an 
etiological link between the veteran's claimed disorders and 
service, the Board finds no support in the medical evidence 
of record for the veteran's claims.  Indeed, the only 
evidence of record supporting the veteran's claims is his own 
lay opinion, as indicated in his October 2001 Notice of 
Disagreement and also in statements from several of his 
family members.  These individuals, however, have not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, such lay opinions do not 
constitute competent medical evidence and lack any probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
bilateral knee disorder and a right hip disorder, and these 
claims must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a 
bilateral knee disorder is denied.

The claim of entitlement to service connection for a right 
hip disorder is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



